— Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated July 19, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency not to add petitioner “to the current budget” for aid to her five dependent children. Petition granted, on the law, without costs or disbursements, to the extent of annulling the determination and directing respondents to reinstate petitioner’s grant of public assistance retroactive to the date of discontinuance. Proceeding otherwise dismissed on the merits. The determination is not supported by substantial evidence upon the entire record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176), and petitioner’s grant should be reinstated. Her visit to the local agency on or about June 22, 1978 to protest the discontinuance of her grant constituted a request for a fair hearing under the department regulations (18 NYCRR 358.5 [a]). Titone, J.P., Gibbons, Gulotta and Hargett, JJ., concur.